                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                TERRE HAUTE DIVISION

  UNITED STATES OF AMERICA,                        )
                                                   )
                              Plaintiff,           )
                                                   )
                      v.                           )      Cause No. 2:10-cr-00007-JMS-CMM
                                                   )
  MELISSA VAN NESS (17),                           )
                                                   )
                              Defendant.           )


               ORDER ADOPTING REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Craig McKee’s Report and Recommendation dkt.

[1683] recommending that Melissa Van Ness’s supervised release be revoked, pursuant to Title 18

U.S.C. '3401(i), Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. '3583,

and with no objections being filed, the Court APPROVES and ADOPTS Magistrate Judge

McKee’s Report and Recommendation dkt. [1683]. The Court finds that Ms. Van Ness committed

Violation Number 2 as alleged by the U.S. Probation Office in its Petitions for Warrant or

Summons for Offender under Supervision dkt [1670]. The Court now orders that the defendant's

supervised release is therefore REVOKED, and Ms. Van Ness is sentenced to the custody of the

Attorney General or his designee for a period of sixty (60) days imprisonment and that her

supervised release resume thereafter for the period dictated in the original disposition in the

Judgment [551] eight (8) years of supervised release (conditions modified as below).


        In addition to the mandatory conditions of supervision, the following conditions of

 supervised release be imposed:

        1. You shall report to the probation office in the judicial district to which you are
           released within 72 hours of release from the custody of the Bureau of Prisons.
2. You shall report to the probation officer in a manner and frequency directed by the
   court or probation officer.

3. You shall permit a probation officer to visit you at a reasonable time at home, or
   another place where the officer may legitimately enter by right or consent, and shall
   permit confiscation of any contraband observed in plain view of the probation
   officer.

4. You shall not knowingly leave the judicial district without the permission of the
   court or probation officer.

5. You shall answer truthfully the inquiries by the probation officer, subject to your 5th
   Amendment privilege.

6. You shall not meet, communicate, or otherwise interact with a person you know to
   be engaged, or planning to be engaged, in criminal activity. You shall report any
   contact with persons you know to be convicted felons to your probation officer
   within 72 hours of the contact.

7. You shall reside at a location approved by the probation officer and shall notify the
   probation officer at least 72 hours prior to any planned change in place or
   circumstances of residence or employment (including, but not limited to, changes in
   who lives there, job positions, job responsibilities). When prior notification is not
   possible, you shall notify the probation officer within 72 hours of the change.

8. You shall not own, possess, or have access to a firearm, ammunition, destructive
   device or dangerous weapon.

9. You shall notify the probation officer within 72 hours of being arrested, charged, or
   questioned by a law enforcement officer.

10. You shall maintain lawful full time employment, unless excused by the probation
    officer for schooling, vocational training, or other reasons that prevent lawful
    employment.

11. You shall not enter into any agreement to act as an informer or a special agent of a
    law enforcement agency without the permission of the court.

12. As directed by the probation officer, you shall notify third parties who may be
    impacted by the nature of the conduct underlying your current or prior offense(s) of
    conviction and/or shall permit the probation officer to make such notifications and/or
    confirm your compliance with this requirement.
13. You shall make a good faith effort to follow instructions of the probation officer
    necessary to ensure compliance with the conditions of supervision.

14. You shall participate in a substance abuse or alcohol treatment program approved
    by the probation officer and abide by the rules and regulations of that program. The
    probation officer shall supervise your participation in the program (provider,
    location, modality, duration, intensity, etc.). The court authorizes the release of the
    presentence report and available evaluations to the treatment provider, as approved
    by the probation officer.

15. You shall not use or possess any controlled substances prohibited by applicable state
    or federal law, unless authorized to do so by a valid prescription from a licensed
    medical practitioner. You shall follow the prescription instructions regarding
    frequency and dosage.

16. You shall submit to substance abuse testing to determine if you have used a
    prohibited substance or to determine compliance with substance abuse treatment.
    Testing may include no more than 8 drug tests per month. You shall not attempt to
    obstruct or tamper with the testing methods.

17. You shall not use or possess alcohol.


18. You shall not knowingly purchase, possess, distribute, administer, or otherwise use
    any psychoactive substances (e.g., synthetic marijuana, bath salts, Spice, glue, etc.)
    that impair a person’s physical or mental functioning, whether or not intended for
    human consumption.


19. You shall participate in a mental health treatment program, as approved by the
    probation officer, and abide by the rules and regulations of that program. The
    probation officer, in consultation with the treatment provider, shall supervise
    participation in the program (provider, location, modality, duration, intensity, etc.)
    You shall take all mental health medications that are prescribed by your treating
    physicians. The court authorizes the release of the presentence report and available
    evaluations to the treatment provider, as approved by the probation officer.



20. You shall provide the probation officer access to any requested financial information
    and shall authorize the release of that information to the U.S. Attorney’s Office for
    use in connection with the collection of any outstanding fines and/or restitution.

21. You shall submit to the search by the probation officer of your person, vehicle,
    office/business, residence, and property, including any computer systems and
    hardware or software systems, electronic devices, telephones, and Internet-enabled
           devices, including the data contained in any such items, whenever the probation
           officer has a reasonable suspicion that a violation of a condition of supervision or
           other unlawful conduct may have occurred or be underway involving you and that
           the area(s) to be searched may contain evidence of such violation or conduct. Other
           law enforcement may assist as necessary. You shall submit to the seizure of
           contraband found by the probation officer. You shall warn other occupants these
           locations may be subject to searches.




                Date: 3/28/2019




Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system

United States Probation Office, United States Marshal
